DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/757,673 filed 11/08/2018 is acknowledged.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-26 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-26 of copending Application No. 16/038592 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A neuromorphic device, as in claims 1, 11, 20 and 22;
A cultivation environment system, as in claim 2;
A genome/epigenome printing device, as in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112-1st paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-26 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Lack of Enablement	
	Claims 1-26 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the 
	In considering the factors for the instant claims:
	a) In order to use the claimed invention one of skill in the art must be able to print or generate genetic or epigenetic material of an organism with a printing device from transmitted genomic or epigenomic data. In order to use the claimed invention one of skill in the art must be able to derive a genome or epigenome so as to create (by printing) genetic or epigenetic material of an organism.
 For the reasons discussed below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
	b) The description describes:
 A “3D Genetic Material Printer” developed by Cambrian Genomics to assemble DNA;
A Coherent electron junction scanning probe interference microscope, nanomanipulator and spectrometer with assembler and DNA sequencing applications in US 20070194225;
Sequencing of nucleic acids in US 20110008775; 
U.S. Pat. No. 7,875,324 disclosing creating layers of biological cells; 
US 20050018036 disclosing creating a matrix biological material by depositing the material on a substrate; 
US 20140008223 and WO 2013101773 disclosing attaching DNA to a substrate and applying a voltage; 
The above cited references are primarily dawn to layering or attaching biological 
The description further discloses: US 5,740,326 which teaches a neural network search/sort circuit. However this reference does not teach how to use a neural network to derive a proposed genome or epigenomic data from a “sought-for” trait as an input. 
The description does not provide detailed guidance to use a printing device to print genetic material of a new organism. The description does not teach how to print or generate genetic or epigenetic material from transmitted genomic or epigenomic data. The description does not teach a device that would enable printing of genomic or epigenomic material of an organism. The description does not teach any materials of new organisms that can be printed from received genetic information.
The description also does not provide detailed guidance or enabling support for a neural network that can propose a genome or epigenome from an inputted desired trait.
	c) The description does not provide working examples of the claimed invention. The description cites references (in par. 0008 and 0009) of DNA and biological assembly systems and methods which generally enable assembling biological material. 
The description discusses general training of a neural network with usage data (par. 0066) and configuring a neural network with trained neuromorphic configuration data (par. 0067).
However, the description does not provide working examples of printing genetic or epigenetic material of a new organism; the description does not provide working examples of what material can be printed for a new organism or the types of new organisms for which new material can (are enabled to) be printed; there are no 
	d) The nature of the invention, of creating genetic material of a new organism, is complex and unknown in the prior art. The nature of the invention of configuring a neural network for sequence prediction is complex and neural networks for proposing a genome is complex and unknown in the prior art. 
e) The prior art does not show how to print genetic or epigenetic material of a new organism from transmitted genetic or epigenetic data. Sears et al. (Tissue Engineering, “A Review of Three-Dimensional Printing in Tissue Engineering, vol. 22 (2016) pgs. 298-310) teach a review of three dimensional printing of tissue engineering; Sears et al. teach layer fabrication including “bioprinting” which is deposing materials with a high concentration of cells (page 303, section “Extrusion bioprinting”) and creating 3D scaffolds using cells (page 305, section “Inkjet bioprinting”). 
Similarly, Lee et al. (Annals or Biomedical Engineering, vol. 45 (2017) pgs. 115-131) teach three dimensional cell printing which is the deposition of cells, biomaterial scaffolds and growth factors onto a substrate to create tissue structures. 
Sears et al. and Lee et al. teach the state of the art which is creating layers of cells, i.e. “printing” tissue structures at a cellular level using biological cells. The prior art does not teach printing genomic or epigenonic material of a new organism.

The prior art also does not teach how to configure and train a neural network to provide a genome or epigenome for a new organism. Wnuk et al. (US 2018/0144261) teach a configuring a neural network to predict DNA accessibility (regions accessible for promotor binding) in a genomic sample (Abstract and par. 0008, 0051, and 0052) and analyzing a tumor genome (par. 0102). However, the prior art does not teach configuring and training a neural network for genome prediction based on inputted “sought-for” traits. 
	f) The skill of those in the art of genome prediction and creating genetic material is high.
	g) The predictability of how to create and train a neural network to propose a genome or epigenome which is then used as data to print the genome or epigenome of a new organism is unknown in the prior art.
	h) The claims are broad in that they are drawn to using a neural network to predict a genome or epigenome using a sought after trait and then print the genome and epigenome for any new organism. Such a relationship between neural networks and genetic material fabrication for a new organism by printing genomic material is unknown.  
	The skilled practitioner would first turn to the instant description for guidance in 

Means Plus Function – 112, sixth paragraph
Claims 1, 2, 5, 11, 20 and 22 are drawn to a device and method comprising nonce terms which are generic place holders having no specific structural meaning for performing a claimed function (see MPEP 2181). A review of the specification does not show a description or definition of the “means” which are the nonce terms. A review of the specification shows that aspects of the invention may be implemented using a “neuromorphic device” (claim 1, 11, 20 and 22), a “cultivation environment system” (claim 2), and a “genome/epigenome printing device” (claims 1 and 11). 
The specification (page 0066) discloses that the neuromorphic device includes a processor coupled to a storage. However, written description of what the neuromorphic device is has not been provided. 
The specification discloses a “cultivation environment system” (par. 0113, 0118, and 0189) to enable cultivation of the new organism however, the specification does not 
The specification discloses a “genome/epigenome printing device” (par. 0143, 0148, 0162 and 0179). However written description of what the “printing device” for carrying out the claimed function of printing genetic or epigenetic material of a new organism, from transmitted genomic or epigenomic data, is not provided.


Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-26 are drawn to a device and method comprising a “neuromorphic device,” as in claims 1, 11, 20 and 22; a “cultivation environment system,” as in claim 2; and a “genome/epigenome printing device,” as in claim 11. The specification does not provide a description of the “means for” (the devices and system for) carrying out the claimed steps. One would not know what is needed to be a “neuromorphic device,” “a cultivation environment system,” or “genome/epigenome printing device,” for carrying 
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631